Per Curiam.
The contest in this case is over the prohate of the last will and testament of .Charles Peder. The contest was made on the ground of undue influence. The will was admitted to probate hy the orphans court of Passaic county.
On an appeal to the prerogative court the decree of the orphans court of Passaic county was affirmed and the appeal dismissed. We have examined the voluminous record with the result that we have reached the same conclusions as the orphans court of Passaic county and the prerogative court. The questions involved are largely questions of fact.
The decree of the prerogative court affirming the decree • of the orphans court of'Passaic county should he affirmed and the same is hereby affirmed.
For affirmance—Swayze, Trenchard, Minturn, Black, Katzenbach, Williams, Gardner'—7.
For reversal-— The Chiee-Justice, Parker, Bergen, Heppenheimer, Ackerson, Van Buskirk—6.